DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed October 2, 2020 and November 8, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing element having a female and male element in form-fitting connection (claim 1) being either a hook-and-loop closure (claim 2) or a pressure closure (claim 2) and web surface of the load introduction element (and arrangement of the female or male element on the web surface of the load introduction element; claim 6), of the female and/or male element connected to the protective structure (claims 7-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification received October 2, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the specification recites that the roadway is part of the motor vehicle when it would be understood that the roadway is distinct from a motor vehicle.  Clarification is respectfully requested (it may be that the roadway is below the motor vehicle rather than of the motor vehicle as would have been understood by one of ordinary skill in the art).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a roadway of the motor vehicle”.  It is unclear how the roadway is part of the motor vehicle.  In fact, one of ordinary skill in the art would have conventionally recognized the roadway to not be part of the motor vehicle.  Therefore this arrangement of claim 1 is not clear.  It would appear that the protective structure of claim 1 is arranged between the traction battery and a roadway below the motor vehicle.  Claims 2-10 do not remedy this issue and are rejected for the same reasons.  Clarification is respectfully requested.
Claims 1-10 are not particularly clear as the claims recite features which are vague and indefinite.  The limitations of note are to the fixing element having a female and male element in form-fitting connection (claim 1) being either a hook-and-loop closure (claim 2) or a pressure closure (claim 2) and web surface of the load introduction element (and arrangement of the female or male element on the web surface of the load introduction element; claim 6), of the female and/or male element connected to the protective structure (claims 7-8).
The fixing system appears to be a critical feature of the instant invention.  However neither the claims nor the specification provide sufficient details of these elements much less details to the structural relationship of these elements.  For example, the details of the fixing system are broadly disclosed but the particular relationship of the female and male element of the fixing system (claims 1, 6, 7) are not clear, much less such feature being a hook-and-loop closure or a pressure closure (claim 2), much less how a male or female element is arranged on a web surface of the load introduction element.  
It is not clearly understood what these terms are meant to encompass even upon consideration of the specification and drawings of the instant application.  
The “web surface” of claim 6 is not clear as neither the claims nor the specification provide for what the term encompasses.  It is unclear whether the invention imparts the plain meaning of the term “web” as the structure shown in Fig. 2 corresponding to the load introduction element appears to be a solid construction rather than a “web”.  To the extent that the disclosure teaches of the load introduction surface, and in the absence of a clear understanding of what the structure of the introduction element is in terms of being a “web surface”, any corresponding structure having the same general configuration as element 16 of the invention is held to read on the load introduction element of claims 5 and 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 20120058043A).
As to claim 1,  Cho discloses a traction battery system for a motor vehicle in Fig. 1, comprising:
a traction battery 16 configured to be nonmovably received in a body of the motor vehicle, and a protective structure 10 arranged between the traction battery 16 and a roadway below the motor vehicle, wherein the protective structure 10 is connected to the traction battery 16 by a fixing system 14,
wherein the fixing system 14 is Velcro (releasable fixing system having a female element and a male element, and wherein the female element and the male element are configured to produce a form-fitting connection with one another).

    PNG
    media_image1.png
    645
    736
    media_image1.png
    Greyscale
	As to claim 2, as discussed above the fixing system 14 is Velcro which is known be a hook-and-loop closure system (para. [0007]; Fig. 1).
As to claim 3, the protective structure 10 is plate shaped in form (Fig. 2).
As to claim 4, the protective structure 10 has on a circumference thereof a collar 8 for fixedly fastening the protective structure 10 to the body 2 of the motor vehicle (Fig. 1).
As to claims 7-8, the female and male elements (hook and loop features of the Velcro fabric layers 14) are fixed to the batteries 16 and the protective structure via an adhesive tape (para. [0007]).
As to claim 9, the protective structure 10 is fastened to a battery module 16 of the traction battery via Velcro 14 (Fig. 1).
As to claim 10, Velcro fabric is fixed at regular intervals and thus formed over an area of the protective structure 10 and the traction batteries 16 in the assembly (Fig. 1, para. [0007]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20120058043A) as applied to claim 1 above, and further in view of Yamamoto et al. (U.S. Patent Application No. 2018/0102576) as evidenced by Schwarz et al. (U.S. Patent Application No. 2011/0000729).
Cho does not teach of the load introduction element of claim 5 or the element further having one of the male or female element of the fixing system formed on a surface of the element that faces the traction battery as in claim 6.
As to claim 5, Yamamoto discloses including batteries within a common housing having a bottom wall 112 and at least one load introduction element 3 and 4 arranged on an interior bearing surface of the bottom wall 112, which is a surface that faces the traction battery (Fig. 3).   This forms a cooling space between the battery bottom and the floor and improves thermal management of the battery system.  Furthermore, these beams also provide protection against impact (para. [0103]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Cho to include an intervening load introduction elements 3 and 4 between the bottom floor 112 and the batteries as taught by Yamamoto since it would have provided a cooling space between the battery bottom and the floor and improve thermal management of the battery system.  Furthermore, these beams were also shown to provide protection against impact.
As to claim 6, in order to effectively hold the batteries in place while achieving the benefits of the inclusion of the beams of Yamamoto, the placement of the Velcro between the battery would have obviously been modified to accommodate for the cooling/impact protection beams on the floor (as shown by Yamamoto). This would have effectively retained the Velcro attachment/detachment feature of Cho for mounting/removing batteries from the battery housing between the housing structure including the cooling/impact protection beam addition obviated by Yamamoto.  
As to the extent that the element is a web surface, the structure of Yamamoto appears to have the same relative configuration and placement as the instant invention and does not provide enough distinctive detail between the web surface of the invention (including the web surface having the female or male element of the fixing system arranged on the web surface).  In the least, the array of beams 3 and 4, elevated from the floor define a comprehensive web surface.  Furthermore, Schwarz is provided as an evidentiary reference thereby showing that battery housing stiffening webs can be of solid construction (see reference characters 14/15 of Fig. 5 and corresponding disclosure).  Thus, the load introduction elements 3 and 4 of Yamamoto are held to exemplify stiffening webs and the inclusion of load introduction elements into the invention of Cho would have provided the predictable benefits of improved battery cooling and improved protection of the batteries against impact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102010020309-A1 discloses a battery for a vehicle and battery tray wherein the battery is fixed to the tray via Velcro.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725